DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of TRC101 in the reply filed on November 19 2021 is acknowledged.  Claims 1-4, 8-11, 15-17 and 87-94 are pending in the application and are being examined on the merits herein as all claims encompass the elected species.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26 2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 15-17 and 87-94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BioSpace (Online Article, 2018).  
The instant application claims a method of improving the quality of life of a patient afflicted with chronic kidney disease and an acid-base disorder characterized by a baseline serum bicarbonate value of ≤22 mEq/L, the method comprising oral administration of a pharmaceutical composition capable of increasing and maintaining the patient's serum bicarbonate above 20 mEq/L for a period of at least twelve weeks, the pharmaceutical composition having the capacity to bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids.
The instant application claims a method of improving the quality of life of a patient afflicted with chronic kidney disease and an acid-base disorder, the method comprising oral administration of a pharmaceutical composition having: (a) the capacity to selectively bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids; and (b) a target species binding capacity of at least 3 mEq/g in a Simulated Small Intestine Inorganic Buffer (SIB) assay, wherein the improvement in quality of life is statistically significant compared to a placebo control 
The instant application claims a method of improving quality of life of a patient afflicted with chronic kidney disease and an acid-base disorder, wherein the patient has a baseline serum bicarbonate value of ≤22 mEq/L, comprising orally administering to the patient an effective amount of TRC101 once daily for a period of time sufficient to statistically significantly increase the patient's quality of life compared to a placebo control.
The instant application claims a method of improving quality of life of a patient afflicted with metabolic acidosis disease, the method comprising administering to the patient a daily dose of a nonabsorbed crosslinked amine polymer, which daily dose: (a) is sufficient to increase the patient's serum bicarbonate concentration by at least 1 mEq/L; (b) results in a 3Application Serial No. 16/829,607 Response to Restriction Requirement Dated: August 19, 2021 sustained serum bicarbonate increase of at least 1 mEq/L over a period of at least twelve weeks; and (c) is sufficient to improve the patient's quality of life compared to a placebo control group over the period, wherein the improvement in quality of life is statistically significant.
The instant application claims a method of improving the physical function of a patient afflicted with chronic kidney disease and an acid-base disorder, the method comprising oral administration of a pharmaceutical composition having: (a) the capacity to selectively bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids; and (b) a target species binding capacity of at least 3 mEq/g in a Simulated Small Intestine Inorganic Buffer (SIB) assay, wherein the improvement in physical function is statistically significant compared to a placebo 
The instant application claims a method of improving the physical function of a patient afflicted with 4Application Serial No. 16/829,607 Response to Restriction Requirement Dated: August 19, 2021 chronic kidney disease and an acid-base disorder, wherein the patient has a baseline serum bicarbonate value of ≤22 mEq/L, comprising orally administering to the patient an effective amount of TRC101 once daily for a period of time sufficient to statistically significantly increase the patient's physical function score based on answers to question 3 of the Kidney Disease Quality of Life Short Form (KDQOL-SF) compared to the patient's baseline physical function score.
The instant application claims a method of improving the physical function of a patient afflicted with metabolic acidosis disease, the method comprising administering to the patient a daily dose of a nonabsorbed crosslinked amine polymer, which daily dose: (a) is sufficient to increase the patient's serum bicarbonate concentration by at least 1 mEq/L; (b) results in a sustained serum bicarbonate increase of at least 1 mEq/L over a period of at least twelve weeks; and (c) is sufficient to improve the physical function score of the patient compared to a placebo control group at the end of the period, wherein the improvement in the physical function score is statistically significant.
The instant application claims a method of slowing the progression of kidney disease in a patient afflicted with chronic kidney disease and an acid-base disorder characterized by a baseline serum bicarbonate value of ≤22 mEq/L, the method comprising oral administration of a pharmaceutical composition capable of increasing and maintaining the patient's serum bicarbonate above 20 mEq/L for a period of at least 
The instant application claims a method of slowing the progression of kidney disease in a patient afflicted with chronic kidney disease and an acid-base disorder, wherein the patient has a baseline serum bicarbonate value of ≤22 mEq/L, comprising orally administering to the patient an effective amount of TRC101 once daily for a period of time sufficient to increase the patient's serum bicarbonate by at least 1 mEq/L.
The instant application claims a method of slowing the progression of kidney disease in a patient afflicted with chronic kidney disease and metabolic acidosis disease, the method comprising administering to the patient a daily dose of a nonabsorbed crosslinked amine polymer, which daily dose: (a) is sufficient to increase the patient's serum bicarbonate concentration by at least 1 mEq/L; (b) results in a sustained serum bicarbonate increase of at least 1 mEq/L over a period of at least twelve weeks; and (c) is sufficient to slow the progression of kidney disease.
	BioSpace is a publication which states the announcement of positive pivotal phase 3 clinical trial results for TRC101 in CKD patients with metabolic acidosis.  CKD is chronic kidney disease.  It is taught that after 12 weeks of treatment about 60% of subjects in the TRC101 treatment group exhibited an increase in blood bicarbonate level of at least 4 mEq/L or achieved a blood bicarbonate level in the normal range of 22 to 29 mEq/L (third paragraph).  Two pre-specified exploratory endpoints of the pivotal phase 3 TRCA-301 trial assessed patient quality of life and improvement in muscle function.  The first endpoint examined the effect of treatment with TRC101 on self-a statistically significant positive difference in the TRC101-treated subjects compared with the placebo group (fourth paragraph).  The patients enrolled in the trial were stage 3b or 4 CKD patients with baseline blood bicarbonate levels between 12 mEq/L and 20 mEq/L.  The study drug dosing continued for 12 weeks once daily (TRCA-301 clinical trial design).  
	BioSpace teaches that this trial teaches administration of the same composition (TRC101) for the same period (once daily for 12 weeks) to the same patient population (patients with chronic kidney disease and metabolic acidosis with serum bicarbonate levels less than 22 mEq/L).  A statistically significant positive difference in quality of life is reported.  Thus, on this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, 15-17 and 87-94 are rejected under 35 U.S.C. 103 as being unpatentable over Klaerner et al. (WO 2017193064, cited on PTO Form 1449).
Applicant Claims
	The instant claims are set forth above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Klaerner et al. is directed to compositions for and methods of treating acid-base disorders.  The individual afflicted with an acid-base disorder has a serum bicarbonate value of less than 22 mEq/l.  The method comprises oral administration of a daily dose of a pharmaceutical composition containing a nonabsorbable composition.  The oral administration increases the individual’s serum bicarbonate value from baseline to an increased serum bicarbonate value that exceeds the baseline serum bicarbonate value by at least 1 mEq/l and the treatment enables the increased serum bicarbonate value to be sustained over a prolonged period of at least one week, at least one month, at least two months, at least three months, at least six months or at least one year (claim 3).  In one embodiment the individual is treated with a daily dose for a period of at least three months (paragraph 0152).  The method increase the serum bicarbonate value to an increased serum value of at least 22 mEq/l but not in excess of 29 mEq/l (claim 8).  The individual being treated for chronic metabolic acidosis (claim 13).  Doses include 40 g/day, less than 25 g/day, less than 15 g/day or less than 10 g/day (claim 15).  Example 3 shows the administration of TRC101 to subjects with chronic kidney disease.  Figure 7 shows increase in mean SBC in all three TRC101 dose groups with a mean increase of about 3-4 mEq/L.  It is taught that one benefit of the invention is slowing of the progression of kidney disease and time to onset of lifelong renal replacement therapy or 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Klaerner et al. teaches administration of TRC101 to the same patient population as instantly claimed, Klaerner et al. does not exemplify at least three months.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer TRC101 daily to patients with chronic kidney disease and chronic metabolic acidosis in order to increase serum bicarbonate values.  One skilled in the art would have been motivated to administer TRC101 to this patient population as taught by Klaerner et al.  It would have been obvious to one of ordinary skill in the art to administer TRC101 over an effective period such as at least three months as Klaerner et al. teaches that the treatment enables the increased serum bicarbonate values to be sustained over this period and that in one emobidment the individual is treated over this period.  
	Regarding the baseline serum value and the increase or maintenance bicarbonate values, Klaerner et al. teaches those reading on the instant claims.  
	Regarding the claimed “wherein the improvement in quality of life is statistically significant compared to a placebo control group for a period of at least twelve weeks as assessed by a Quality of Life (QoL) questionnaire”  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d  Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04. In this case, claims 2, 9 and 11 use the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "oral administration" steps are performed; rather, the wherein clause merely characterizes the results of those steps.  
Therefore, although the reference is silent about statistically significantly increase in KDQOL-SF, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  The effective amounts taught in Klaerner et al. is the same as the instant specification (see paragraph 00207 of the .  
	  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-17 of this application is patentably indistinct from claims 15-17 of Application No. 17111141. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one 



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11 and 87-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17, 23-33 60-68 and 70-86 of copending Application No. 17111141 (USPGPUB No. 20210106611). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Copending ‘141 claims method of slowing the progression of kidney disease in a patient afflicted with chronic kidney disease and an acid-base disorder characterized by a baseline serum bicarbonate value of ≤22 mEq/L, the method comprising oral administration of a pharmaceutical composition capable of increasing and maintaining 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to administration of the same compound to the same patient population in the same amount over the same time period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8-11, 15-17 and 87-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 11, 21, 33, 43-52 and 55-62 of copending Application No. 16756735 (USPGPUB No. 20210187011) in view of Klaerner et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  

Copending ‘735 claims a method of treating a patient afflicted with chronic kidney disease and an acid-base disorder characterized by a baseline serum bicarbonate value of less than 22 mEq/1, the method comprising oral administration of a pharmaceutical composition having the capacity to bind a target species to maintain the patient's serum bicarbonate within the range of 24 to 29 mEq/1, the target species being selected from the group consisting of protons, strong acids, and conjugate bases of strong acids.  As claimed the treatment maintains the patient's serum bicarbonate value to be sustained at a value greater than 24 mEq/1 but not greater than 29 mEq/1 for a period selected from the group of at least one week, at least one month, at least three months, at least six months, and at least one year. A nonabsorbable composition.
While copending ‘735 claims a nonabsorbable composition, copending ‘735 does not expressly claim TRC101.  However, this deficiency is cured by Klaerner et al.
Klaerner et al. teaches TRC101 is a non-absorbed free-flowing powder composed of low-swelling, spherical bead.  It is a highly crosslinked aliphatic amine polymer (paragraph 01136).  TRC101 is used in subject with chronic kidney disease and increases serum bicarbonate levels (example 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘735 and Klaerner et al. and utilize TRC101 as the composition in the treatment method of copending ’735.  One skilled in the art would have been motivated to utilize this compound as it increases serum bicarbonate levels as required by the claims of copending ‘735.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8-11, 15-17 and 87-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 66-82 of copending Application No. 16756721 (USPGPUB No. 20200289551) in view of Klaerner et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Copending ‘721 claims a method of treating a patient with chronic kidney disease, wherein the patient has a serum bicarbonate value of at least 22 mEq/I prior to the treatment, wherein the method comprises oral administration of a proton-binding crosslinked amine polymer.  The proton-binding crosslinked amine polymer is a crosslinked aliphatic amine polymer that has been synthesized by first copolymerizing allylamine hydrochloride and N, N’-diallyl-1, 3-diaminopropane 3Application Serial No. 16/756,721 Office Action Dated: July 22, 2021 dihydrochloride to form a copolymer, followed by crosslinking the copolymer with 1 2- dichloroethane.
While copending ‘721 claims a nonabsorbable composition, copending ‘721 does not expressly claim TRC101.  However, this deficiency is cured by Klaerner et al.
  TRC101 is used in subject with chronic kidney disease and increases serum bicarbonate levels (example 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘721 and Klaerner et al. and utilize TRC101 as the composition in the treatment method of copending ’721.  One skilled in the art would have been motivated to utilize this compound as it is a polymer falling within the scope claimed known to treat kidney disease.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to administration of the same compound to the same patient population in the same amount over the same time period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616